Case 6:18-cv-01770-CEM-DCI Document 86 Filed 06/17/20 Page 1 of 2 PageID 1217



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                           CASE NO.: 6:18-cv-1770-ORL-41DCI

CF ADVANCE CORP.,
      Petitioner,
v.
ZACHARIAH THOMAS THRASHER,
      Respondent.
___________________________________/

        ATTORNEY LOUIS R. GIGLIOTTI, ESQ.’S MOTION TO WITHDRAW

       COMES NOW, Attorney LOUIS R. GIGLIOTTI, ESQ, of LOUIS R. GIGLIOTTI, PA,

and files this Motion to Withdraw, and as for grounds states as follows:.


The undersigned and his law firm have been discharged. Plaintiff CF Advance Corp. continues

to be represented of record by Mark Goldstein, Esq., and the undersigned was IP Counsel.


       WHEREFORE, LOUIS R. GIGLIOTTI, ESQ., and LOUIS R. GIGLIOTTI, PA

respectfully request entry of an Order granting withdrawal


Dated: June 17, 2020                                 Respectfully submitted,


                                                     By:/s/ Louis R. Gigliotti/

                                                     Louis R. Gigliotti, Esq.
                                                     Florida Bar No.: 71935
                                                     1605 Dewey Street
                                                     Hollywood, FL 33020
                                                     Ph/Fax: (954) 922 8214
                                                     lgigliotti@bellsouth.net

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via ECF this
17th day of June, 2020, and the client has been directly notified via email.

                                                     By:     /s/Louis R. Gigliotti
                                                             Louis R. Gigliotti, Esq.

                                                1
Case 6:18-cv-01770-CEM-DCI Document 86 Filed 06/17/20 Page 2 of 2 PageID 1218




                                      2
